Cite as 2014 Ark. App. 685

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. E-13-1249


TERESA BUCK                                      Opinion Delivered   December 3, 2014
                               APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               BOARD OF REVIEW
                                                 [NO. 2013-BR-03315]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND LAKE
HAMILTON HEALTH AND
REHABILITATION                                   AFFIRMED
                    APPELLEES



                              DAVID M. GLOVER, Judge

       Appellant Teresa Buck appeals the Board of Review’s decision denying her

unemployment benefits on the basis that she voluntarily left her last work without good cause

connected to the work. On appeal, Buck argues that she voluntarily left her employment for

good cause. We affirm the Board’s denial of benefits.

       Buck was employed by Lake Hamilton Health and Rehabilitation (LHHR), a long-

term-care and rehabilitation facility, from May 14, 2013, to June 13, 2013, as a registered

nurse. Buck’s testimony was that on June 13, 2013, she arrived for her shift at 2:30 p.m.,

prepared to receive her report from the day nurse from 2:30 until 3 p.m.; instead, she was

asked to assist with the discharge of a patient, and could not perform the medicine-cart count

with the day nurse until 3:15 p.m., after which she began distributing medication, which was

to be completed between 3 and 5 p.m. However, the assistant director of nursing told her

to stop and take a report on a new admission LHHR was receiving later that evening; after
                                  Cite as 2014 Ark. App. 685

Buck performed this task she began distributing medication again only to be called away a

second time due to an agitated patient requiring her attention. Buck requested and received

assistance from the assistant director of nursing with the agitated patient; while she was calling

the patient’s physician for new medication around 4:15 p.m., the assistant director of nursing

told her that one of Buck’s patient’s had requested a narcotic over an hour before and was in

pain. Buck retrieved the agitated patient’s new medication from a locked room and

administered the new medication; she then gave the narcotic medication requested by the

other patient and, as she came out of that patient’s room at approximately 5 p.m., the

administrator directed her to go to the dining hall for dinner. Buck said that she asked the

administrator whether she wanted Buck to distribute medication or give meals and was told

to report to the dining hall.

       Buck testified that she did not tell the director of nursing that the assistant director of

nursing had pulled her away from distributing medication to assess the agitated patient, but

that the director of nursing knew there was an intervening event and did not give her any

advice as to how to handle it and distribute medication at the same time. Buck said that she

had been ordered to distribute medications; the administrator’s order to report to the dining

hall countermanded that order; and, in her opinion, the administrator’s order placed her

nursing license in jeopardy because she had not completed distributing medications prior to

dinner. She stated that she believed it was an unsafe situation, so she quit.

       On cross-examination, Buck agreed that the assistant director of nursing assisted her

when she asked for help, but she asserted that she was assigned additional tasks that took her


                                                2
                                 Cite as 2014 Ark. App. 685

away from distributing medication and prevented her from finishing by 5 p.m.               Buck

testified that she was to follow orders from the director of nursing, the assistant director of

nursing, and the administrator, and, in her experience as a nurse for over thirty years, if there

was a conflict or discrepancy that she was concerned about, she was to clarify it with the

doctor or supervisor. Buck admitted that she did not tell any of the people giving her orders

that she felt there were too many people giving her orders, but that she was trying to follow

everyone’s orders, and they were disrupting her.

       Ruthanne Murphy, a lawyer and a registered nurse who testified on Buck’s behalf, said

that Buck believed her nursing license was in jeopardy due to the conflicting orders she had

been given. Murphy stated that she had concerns about LHHR procedures because a nurse

is placed “in the middle” when she is given diametrically opposite orders from supervisors,

and it certainly created a problem when an administrator countermanded orders of the

director of nursing. Murphy acknowledged that, as a registered nurse, intervening events

occur that interrupt routine things such as distributing medications.

       LHHR witnesses Amanda Levato, the administrator, and Christi Norman, the director

of nursing, both testified that Buck never alerted them that she needed assistance performing

her duties on the day she quit or that she thought her nursing license was in jeopardy due to

conflicting orders. Levato said that Buck did not give a reason for leaving, she just told

Levato that she was done. Norman said that while it was not normal for the director of

nursing or the assistant director of nursing to assist the staff, Buck was new and they wanted

to ensure she got all the help she needed so that she would not be overloaded; however, on


                                               3
                                 Cite as 2014 Ark. App. 685

the day in question, Buck never told anyone that she was behind and needed help, that she

was getting too many orders from too many people, or that she believed her nursing license

was in jeopardy.

       Melissa Atkinson, a day-shift registered nurse at LHHR, testified that she had the same

duties as Buck; that they were not in control of intervening events, including when

admissions arrived from the hospital; that Buck did not ask her for help any time that day; and

that when she needed help on her shift, she had always received it. She further stated that she

had not found the orders she received at LHHR to be conflicting, and that everyone helped

everyone else and there was a lot of teamwork.

       The Appeal Tribunal found that Buck voluntarily left her last work without good cause

connected with the work, and the Board of Review affirmed that decision. Buck now

appeals to this court.

       This court affirms the Board of Review when its decision is supported by substantial

evidence, which is such relevant evidence as reasonable minds might accept as adequate to

support a conclusion. Allen v. Dir., 2014 Ark. App. 233, 434 S.W.3d 384. The evidence and

all reasonable inferences are viewed in the light most favorable to the Board’s findings. Id.

Even if the evidence could support a contrary decision, our review is limited to whether the

Board could have reasonably reached its decision based on the evidence presented. Id.

       Arkansas Code Annotated section 11-10-513 (Repl. 2012) provides that an individual

shall be disqualified for unemployment benefits if she “voluntarily and without good cause

connected with the work left his or her last work.” “Good cause” is defined as “a cause that


                                              4
                                Cite as 2014 Ark. App. 685

would reasonably impel the average able-bodied, qualified worker to give up his or her

employment.” Wilson v. Dir., 2013 Ark. App. 276. An employee is required to make

reasonable efforts to preserve her job rights in order to receive unemployment benefits. Id.

       Here, the Board made the following findings:

       The claimant contended that she quit her employment due to receiving conflicting
       orders from the director of nursing and administrator and due to her concern that her
       nursing license was in jeopardy. Levato and Norman testified that the claimant was
       required to complete distribution of medication by 5:00 p.m. on a regular basis, and
       that other events that occurred during her shift were normal and part of her job duties.
       Additionally, both Levato and Norman testified that the claimant did not express that
       she was not able to complete the distribution of medication or ask for assistance, and
       did not express her concerns that her nursing license was in jeopardy. The claimant
       testified that Levato and Norman were aware of the situation with the medication
       even though she did not specifically speak to them about it. However, the claimant
       admitted that she did not speak to Levato and Norman about the conflicting orders or
       her concerns about her nursing license being in jeopardy prior to quitting. The
       preponderance of the evidence indicates that the claimant became frustrated with her
       regular job duties and quit. The Board does not find that the claimant quit her
       employment due to a cause which would reasonably impel the average, able-bodied,
       qualified worker to give up employment. Further, the claimant did not speak to
       Levato or Norman about her concerns prior to quitting, and as such did not take
       appropriate steps to address her concerns prior to quitting her employment.
       Therefore, the decision of the Appeal Tribunal in Appeal No. 2013-AT-12764 is
       affirmed on the finding that the claimant voluntarily left last work without good cause
       connected with the work.

       Buck argues on appeal that the order given to her by Levato to go to the dining room

rather than distribute medication would have caused her to violate the Arkansas Nurse

Practice Act, and she therefore had no choice but to leave her employment. Buck contends

that this constituted good cause to leave her employment and she should not be denied

unemployment benefits. She asserts that the Board’s reasoning is flawed because it misses the

point—she was asked to commit an unprofessional act by her supervisor, and that is the


                                              5
                                 Cite as 2014 Ark. App. 685

relevant point. She contends that what she did or did not tell her supervisor about her

thought process is irrelevant. Buck cites Swain v. Director, 102 Ark. App. 171, 283 S.W.3d
603 (2008), for the proposition that an employee is not required to exhaust every possibility

to rectify mistreatment or abuse before leaving employment. However, there is no evidence

of mistreatment or abuse in this case. While Buck had been interrupted on several occasions

during her distribution of medications to handle other events and was behind at 5 p.m., when

she was told to go to the dining room, Buck never explained the situation to the

administrator, and she never asked for help in either distributing medication or supervising

the dinner meal. Buck was required to make reasonable efforts to preserve her job rights

before simply walking off the job, which the Board found that she did not do. There is

substantial evidence to support this conclusion.

       Affirmed.

       PITTMAN and WHITEAKER, JJ., agree.

       Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks; and The Cruz Law Firm,

by: Kathy A. Cruz, for appellant.

       Phyllis A. Edwards, for appellees.




                                             6